NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2295-17T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

VINCENT R. CHILES,

     Defendant-Appellant.
_______________________

                   Submitted March 26, 2020 – Decided April 22, 2020

                   Before Judges Alvarez and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Municipal Appeal No.
                   18-1.

                   Vincent R. Chiles, appellant pro se.

                   Michael H. Robertson, Somerset County Prosecutor,
                   attorney for respondent (Natacha Despinos-Peavey,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Vincent R. Chiles appeals from the November 15, 2017 order

of the Law Division convicting him after a trial de novo of failure to observe a

traffic signal, N.J.S.A. 39:4-81. We affirm.

                                        I.

      The following facts are derived from the record. Defendant does not

dispute that on September 19, 2016, he was operating a vehicle traveling west

on Route 22 in Somerset County.          He admits that as he approached an

intersection, the light turned yellow, and that he applied the brakes but was

unable to stop the vehicle before it entered the intersection. According to

defendant, he was unable to stop before entering the intersection because the

road was slick. He concedes that after the vehicle entered the intersection, he

was unable to back the vehicle out of the intersection because another vehicle

had pulled up behind him and stopped for the then-red light.

      Defendant argues his entry of the intersection did not constitute a failure

to observe a traffic signal in violation of N.J.S.A. 39:4-81 because the light was

yellow, not red, when he approached and entered the intersection. In addition,

he argues the events in question did not take place in Greenbrook Township,

where he was ticketed and convicted. While the State contends defendant

entered the intersection of Route 22 West and Warrenville Road, which is in


                                                                          A-2295-17T2
                                        2
Greenbrook, defendant argues he entered the intersection of Route 22 West and

Rock Road. That intersection is partially in Greenbrook and partially in North

Plainfield Borough. Defendant contends he was operating his vehicle on Route

22 West in North Plainfield when the light turned yellow and stopped his vehicle

before it entered the portion of the intersection in Greenbrook. Thus, he argues,

the ticketing officer, Greenbrook Police Chief Christopher Kurz, lacked

authority to issue his citation and the Greenbrook municipal court lacked

jurisdiction to adjudicate his violation.

      Finally, defendant argues the municipal court judge, municipal

prosecutor, and Kurz, the State's only witness, met in the judge's chambers

shortly before the start of trial. The record does not contain a transcript of the

alleged meeting. Defendant speculates the alleged meeting facilitated false

testimony by Kurz with respect to the location of the incident.

      During the municipal court trial, Kurz, a twenty-eight-year veteran of the

Greenbrook Police Department, testified in detail with respect to having

observed defendant operate his vehicle as it entered the intersection of Route 22

West and Warrenville Road when traffic in the direction of defendant's travel

was stopped, and opposing traffic had a green light. He testified that defendant's

vehicle was approximately two car lengths into the intersection impeding the


                                                                          A-2295-17T2
                                            3
flow of opposing traffic attempting to turn onto Route 22 East. Kurz testified

opposing traffic had to stop because of the location of defendant's vehicle,

causing drivers to activate their horns. Kurz observed defendant's unsuccessful

attempt to back his vehicle out of the intersection, leaving the vehicle about a

car's length in the intersection. Kurz testified that based on his knowledge and

experience, defendant was either "traveling too quickly for conditions or [was

not] paying attention at the time that the traffic light cycled."

      Defendant also testified. He denied that his entry into the intersection

took place in Greenbrook. He also testified that his vehicle was "just a few feet

beyond the barrier" at the intersection of Rock Road in North Plainfield when

the light was red.

      The municipal court judge, having had the opportunity to evaluate the

testimony of the witnesses, found Kurz's testimony with respect to the

intersection to be credible. The judge based his credibility determination, in

part, on Kurz's twenty-eight years of experience travelling the roads of

Greenbrook as a police office. Noting that defendant's testimony, apart from

disputing the location of the incident, "in every other way, shape[,] or form does

indicate a violation of" N.J.S.A. 39:4-81, the municipal court judge found




                                                                          A-2295-17T2
                                         4
defendant violated the statute beyond a reasonable doubt. The municipal court

imposed fines and court costs.

      Following a trial de novo in the Law Division, Judge Bradford M. Bury

convicted defendant of violating N.J.S.A. 39:4-81.           After reviewing the

testimony adduced in the municipal court, Judge Bury concluded there was

sufficient reliable evidence supporting the municipal court's determination that

Kurz's identification of the location of the offense was credible. In addition,

Judge Bury found the record contained sufficient evidence on which to conclude

defendant was guilty beyond reasonable doubt of violating N.J.S.A. 39:4-81.

With respect to defendant's argument that his operation of the vehicle did not

constitute a violation of N.J.S.A. 39:4-81, Judge Bury noted defendant failed to

cite "any case law that would suggest entering the intersection by whether it's

one car length or two car lengths, but crossing what is traditionally called the

stop line when the traffic light is red does not constitute a violation of [N.J.S.A.

39:4-81]".

      On November 15, 2017, Judge Bury entered an order convicting defendant

of violating N.J.S.A. 39:4-81 and affirming the penalties imposed by the

municipal court.




                                                                            A-2295-17T2
                                         5
      This appeal followed. Defendant raises the following arguments for our

consideration:

            LEGAL ARGUMENT 1

            I.   THE     GREENBROOK        TOWNSHIP
            MUNICIPAL COURT JUDGE, M. FEDUN[,] J.M.C.,
            WAS IN ERROR WHEN HE DECIDED ON MARCH
            22, 2017, THAT DEFENDANT (VINCENT R.
            CHILES) WAS GUILTY OF RUNNING A RED
            LIGHT ON SEPTEMBER 19, 2016. NO SUCH
            VIOLATION WAS COMMITTED BY THE
            DEFENDANT.    SO, THE CONVICTION OF
            VIOLATING [N.J.S.A.] 39:4-81 SHOULD BE
            VACATED/DISMISSED WITH PREJUDICE.

            II. THE JUDGE LACKED JURISDICTION IN
            CONTRADICTION     TO    N.J.S.A. 39:5-3(c).
            ALLEGED VIOLATION OCCURRED AT ROCK
            AVENUE AT ROUTE 22 WEST, NORTH
            PLAINFIELD, NOT GREENBROOK TOWNSHIP.
            THEREFORE, JUDGE FEDUN LACKED THE
            LEGAL AUTHORITY TO RENDER A DECISION IN
            THE MATTER FOR HE LACKED JURISDICTION.
            STATE OF NJ V. MARK LIEBESKIND PAGE 15 OF
            18.

            III. JUDGE, PROSECUTOR AND OFFICER
            ACTED IMPROPERLY.          JUDGE FEDUN,
            PROSECUTOR GLICOS AND CHIEF KURZ ARE
            GUILTY OF MISCONDUCT AND TAINTING THE
            TRIAL BY MEETING IN THE JUDGE'S
            CHAMBERS FOR SEVERAL MINUTES BEFORE
            COMING OUT TO COMMENCE THE TRIAL,
            AFTER, [SIC] MY REFUSAL TO ACCEPT CHIEF
            KURZ['S] "DEAL" IN THE CONFERENCE ROOM.


                                                                     A-2295-17T2
                                     6
            LEGAL ARGUMENT 2

            I.  THE SUPERIOR COURT JUDGE AT THE
            TRIAL DE NO VO [SIC] WAS WRONG IN FINDING
            THE DEFENDANT (VINCENT R. CHILES) GUILTY
            OF VIOLATING [N.J.S.A.] 39:4-81. NO SUCH
            VIOLATION WAS COMMITTED ON SEPTEMBER
            19, 2016, WITHIN THE TOWNSHIP OF
            GREENBROOK;      THE    CONVICTION    FOR
            VIOLATING    [N.J.S.A.]  39:4-81  SHOULD
            THEREFORE BE VACATED/DISMISSED WITH
            PREJUDICE.

                                       II.

      On appeal from a municipal court to the Law Division, the review is de

novo on the record. R. 3:23-8(a)(2). The Law Division judge must make

independent findings of fact and conclusions of law but defers to the municipal

court's credibility findings. State v. Robertson, 228 N.J. 138, 147 (2017).

      We do not, however, independently assess the evidence. State v. Locurto,

157 N.J. 463, 471-72 (1999). "Our standard of review of a de novo verdict after

a municipal court trial is to determine whether the findings made could

reasonably have been reached on sufficient credible evidence present in the

record, considering the proofs as a whole." State v. Ebert, 377 N.J. Super. 1, 8

(App. Div. 2005) (internal quotation marks and citation omitted).

      The rule of deference is more compelling where, as here, the municipal

and Law Division judges made concurrent findings. Locurto, 157 N.J. at 474.

                                                                         A-2295-17T2
                                       7
"Under the two-court rule, appellate courts ordinarily should not undertake to

alter concurrent findings of facts and credibility determinations made by two

lower courts absent a very obvious and exceptional showing of error." Ibid.

"Therefore, appellate review of the factual and credibility findings of the

municipal court and the Law Division 'is exceedingly narrow.'" State v. Reece,

222 N.J. 154, 167 (2015) (quoting Locurto, 157 N.J. at 470). But, "[a] trial

court's interpretation of the law and the legal consequences that flow from

established facts are not entitled to any special deference." Manalapan Realty,

L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995).

      Having carefully reviewed the record in light of these precedents, we find

no basis to overturn the credibility determinations of both the municipal court

judge and the Law Division judge. Both judges found Kurz's testimony that

defendant's motor vehicle violation took place at the Warrenville Road

intersection in Greenbrook was credible. The record contains evidence of Kurz's

twenty-eight years of experience as an officer in Greenbrook, which Judge Bury

noted, "is not a large municipality." It was certainly reasonable for the judges

to have concluded that Kurz would be more familiar with the roads in the




                                                                        A-2295-17T2
                                       8
township than defendant. Notably, the ticket completed by Kurz at the time of

the stop states the location of the offense as Warrenville Road and Route 22. 1

      We also conclude the record contains ample evidence defendant violated

N.J.S.A. 39:4-81. According to that statute "[t]he driver of every vehicle . . .

shall obey the instruction of any official traffic control device . . . ." N.J.S.A.

39:4-81(a).   A "[r]ed" signal "means traffic to stop before entering the

intersection . . . and remain standing until green is shown alone . . . ." N.J.S.A.

39:4-105. Kurz, whose testimony was found credible by both judges, testified

defendant's vehicle entered the intersection when other vehicles traveling in his

direction were stopped and opposing traffic had a green signal. This testimony,

the obvious import of which is that defendant entered the intersection against a


1
   We note that N.J.S.A. 39:5-3(c), which concerns prosecutions for violations
of Title 39, provides that "[a]ll proceedings shall be brought before a judge
having jurisdiction in the municipality in which it is alleged that the violation
occurred, but when a violation occurs on a street through which the boundary
line of two or more municipalities runs or crosses, then the proceeding may be
brought before the judge having jurisdiction in any one of the municipalitie s
divided by said boundary line . . . ." (emphasis added). In light of our holding
affirming the judges' findings that defendant's violation occurred in Greenbrook
we need not decide whether Kurz and the Greenbrook municipal court would
have had authority to adjudicate defendant's violation even if it occurred at the
Rock Avenue intersection, through which the municipal boundary crosses at
Route 22 West. See State v. Williams, 136 N.J. Super. 544, 551 (Law Div.
1975) ("N.J.S.A. 39:5-3 does give a municipal policeman territorial jurisdiction
over the entire road which forms the boundary between two neighboring
municipalities.")
                                                                           A-2295-17T2
                                        9
red light, along with defendant's admission that his vehicle was in the

intersection after the light turned red, was sufficient to find him guilty of a

violation of N.J.S.A. 39:4-81 beyond a reasonable doubt.

      Defendant's argument with respect to the alleged meeting of the municipal

court judge, municipal prosecutor, and Kurz was not raised in the municipal

court. The transcript of the municipal court trial contains no suggestion such a

meeting took place. Defendant's representations with respect to the meeting and

his speculation as to what transpired in the meeting, are not supported by an

affidavit or certification. The record before us contains no basis on which to

disturb defendant's conviction.

      Affirmed.




                                                                        A-2295-17T2
                                      10